DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 23, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 13-18 are acknowledged. Specifically, claim 1 has been amended to include the limitations of the ethylene-alpha olefin interpolymer having density of 0.877-0.889 g/cc and MWD of 2-3. These limitations were not previously presented and were taken from instant specification (see [0051] and [0053] of instant specification). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the newly added limitations. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Objections
3.  Claim 1 is objected to because of the following. As currently amended, instant claim 1 recites the limitations of:
“…wherein the ethylene/α-olefin interpolymer has a density of from 0.877 g/cc to 0.889 g/cc, wherein the at least one soft segment has a comonomer content of from 6 mol% to 15 mol %, and a MW/Mn from 2.0 to 3.0, …”

W/Mn from 2.0 to 3.0” belongs to the ethylene-alpha olefin interpolymer or to the soft segment. Appropriate correction is required. Since Applicant recited that the limitation was taken from paragraph [0059] of US publication 2020/0270432 (corresponding to paragraph [0053] of instant specification), wherein said Mw/Mn from 2.0 to 3.0 is cited with respect to the ethylene-alpha olefin interpolymer, for the purposes of the prosecution, the limitation “MW/Mn from 2.0 to 3.0” is assumed to belong to the ethylene-alpha olefin interpolymer.

4.  Claim 9 is objected to because of the following.  Claim 9 recites a Markush type listing of a second polymer component. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prieto et al (US 7,666,918).

6. The rejection is adequately set forth on pages 3-7 of an Office action mailed on September 23, 2020 and is incorporated here by reference.

7. As to amended claim 1, Prieto et al recites the ethylene-alpha olefin interpolymer multi-block preferably having density of 0.855-0.935 g/cc (col. 11, lines 5-10) and Mw/Mn of about 1.7 to about 3.5 (col. 2, lines 15-18), or 1.7-2.9 (col. 6, lines 35-40).

8. As to instant claim 1 and newly added claims 13-14, 
the soft segment comprises greater than 20%wt, or greater than 30%wt of an alpha olefin comonomer (col. 5, lines 40-53), wherein the comonomer comprises 1-hexene or 1-octene (col. 3, lines 6-10).
Given the comonomer is 1-octene (molar mass 112g/mol) used in amount of 25%wt, (correspondingly 75%wt of ethylene (molar mass 28 g/mol)), therefore, the octene-1 will be used in amount of 7.6%mol, based on molar percentage.


9. The Declaration under 37 CFR 1.132 filed by Applicant on March 23, 2021 has been fully considered. In the Declaration Applicants presented calculations of the mole percentage of octene in the soft segment of Examples 5-19 of Prieto et al. As shown in Table A on page 3 of the Declaration even specific examples 12, 13, 14 of Prieto et al have mole percentage of octene in soft segment of 14%mol or less, the Example 19 shows the octene content of 10.5%mol. Though the examples 19a to 19l may have the molar octene content of greater than 15%mol, as presented by Applicant in the Declaration, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Instant claims are silent with respect to density of the soft segment.
Further, Example 13 of Prieto et al shows density of 0.8718 g/cc and calculated octene content of 13.7%mol; Example 14 of Prieto et al shows density of 0.9116 g/cc and octene content of 14.0%mol (Table A of the Declaration). Based on those results, it would have been reasonably expected that the ethylene-octene copolymers having density values between the presented 0.8718 g/cc and 0.9116 g/cc would have octene content of 14%mol or less as well. It is further noted that as evident for examples 5-19 of Table A of the Declaration there is no relationship between the density of the 
Therefore, based on the teachings of Prieto et al that the octene content in the soft segment maybe as low as 5%wt (col. 5, lines 44-45), or 25%wt corresponding to 7.6%mol, and the density of the ethylene-octene copolymer can be 0.855-0.935 g/cc (col. 11, lines 5-10), based on the teachings of Prieto et al, it would have been obvious to a one of ordinary skill in the art to produce the ethylene-octene copolymer having density in the range of 0.877-0.889 g/cc and having octene content of 6-15%mol, or 7-12%mol as well, given such is desired. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10. As to newly added claims 15-18, the multi-block copolymer of Prieto et al is having a formula (AB)n, wherein A represents a hard block or segment, B represents a soft block or segment, and  n is 5 or 10, or 20 or 30 or higher (col. 5, lines 5-25); therefore, Prieto et al appears to have more than 20 blocks, or segments as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (US 7,666,918).

12. Prieto et al discloses a foam composition and a foam comprising at least an ethylene/alpha-olefin interpolymer; the foam having a density of 150-500 kg/m3.
The ethylene-alpha-olefin interpolymer is a multi-block copolymer comprising at least one soft segment and at least one hard segment (Abstract, col. 5, lines 30-40).
The soft segment comprises greater than 5%wt, or greater than  20%wt, or greater than 30%wt of an alpha olefin comonomer (col. 5, lines 40-53), wherein the comonomer comprises 1-hexene or 1-octene (col. 3, lines 6-10, as to instant claim 4).
Given the comonomer is 1-octene (molar mass 112g/mol) used in amount of 25%wt, (correspondingly 75%wt of ethylene (molar mass 28 g/mol)), therefore, the octene-1 will be used in amount of 7.6%mol, based on molar percentage (as to instant claims 13-14).


13. The ethylene/alpha olefin interpolymer is having density of 0.855-0.935 g/cc (col. 11, lines 5-10, as to instant claim 1).

14. The ethylene/alpha olefin interpolymer is having:
a) Mw/Mn of 1.7-3.5, at least one melting point Tm, in degrees Celsius, and density, d, in g/cc, wherein the numerical values of Tm and d correspond to the relationship:

    PNG
    media_image1.png
    35
    245
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    435
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    259
    421
    media_image3.png
    Greyscale

15.  As to instant claim 2, the ethylene/alpha olefin interpolymer is having MFR of 0.3-10 g/10 min, or 1 g/10 min, or 3 g/10 min, or 5 g/10 min (col. 15, lines 1-10).


17.  As to instant claims 11, 12, the composition is used for making footwear articles (col. 23, lines 26-30).

18.  As to instant claim 9, the composition further comprises a second polymer such as EVA (col. 24, lines 5-20).

19.  As to instant claims 7, 8, the composition further comprising a blowing agent (Abstract, col. 25, lines 37-40).

20.  As to instant claim 10, the composition further comprises an additive such as a stability control agent, a nucleating agent and/or antioxidant (col. 30, lines 18-56).

21.  As to instant claim 3, the foam comprises split tear of 3.28 N/mm and rebound resiliency of 56.4-58.8% (Tables 16-18).

22. All ranges in the composition of Prieto et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 

23. Though Prieto et al does not explicitly recite the properties of the composition, specifically split tear strength, skin rebound percentage determined according to the methods as claimed in instant invention, since the composition of Prieto et al is essentially the same as that claimed in instant invention, is having the same ethylene/alpha olefin interpolymers as those claimed in instant invention, with the properties of the ethylene-alpha olefin copolymers overlapping with the corresponding properties as claimed in instant invention, therefore, the foam composition of Prieto et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise  the same properties as those claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Prieto et al , since the compositions of Prieto et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24. Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the ethylene/alpha olefin interpolymer, blowing agents and cross-linking agent, so to produce the composition having a desired level of cross-linking and desired foaming degree, and thereby desired levels of tear strength and rebound resiliency, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Prieto et al is having a formula (AB)n, wherein A represents a hard block or segment, B represents a soft block or segment, and  n is 5 or 10, or 20 or 30 or higher (col. 5, lines 5-25); therefore, the multi-block copolymer of Prieto et al appears to have more than 20 blocks, or segments as well.

26.  The Declaration under 37 CFR 1.132 filed by Applicant on March 23, 2021 has been fully considered. In the Declaration Applicants presented calculations of the mole percentage of octene in the soft segment of Examples 5-19 of Prieto et al. As shown in Table A on page 3 of the Declaration even specific examples 12, 13, 14 of Prieto et al have mole percentage of octene in soft segment of 14%mol or less, the Example 19 shows the octene content of 10.5%mol. Though the examples 19a to 19l may have the molar octene content of greater than 15%mol, as presented by Applicant in the Declaration, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Instant claims are silent with respect to density of the soft segment.
Further, Example 13 of Prieto et al shows density of 0.8718 g/cc and calculated octene content of 13.7%mol; Example 14 of Prieto et al shows density of 0.9116 g/cc and octene content of 14.0%mol (Table A of the Declaration). Based on said results, it would have been reasonably expected that the ethylene-octene copolymers having density values between 0.8718 g/cc and 0.9116 g/cc could have octene content of 14%mol or 
Therefore, based on the teachings of Prieto et al that the octene content in the soft segment maybe as low as 5%wt (col. 5, lines 44-45), or 25%wt corresponding to 7.6%mol, and the density of the ethylene-octene copolymer can be 0.855-0.935 g/cc (col. 11, lines 5-10), based on the teachings of Prieto et al, it would have been obvious to a one of ordinary skill in the art to produce the ethylene-octene copolymer having density in the range of 0.877-0.889 g/cc and having octene content of 6-15%mol, or 7-12%mol as well, given such is desired. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
27.     Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 7,666,918 in view of Low et al (US 2012/0046373).

28. The rejection is adequately set forth on pages 8-14 of an Office action mailed on September 23, 2020 and is incorporated here by reference.
29. Since no Terminal Disclaimer has been filed, the rejection is maintained.

30. As to instant claims 13-14, Low et al discloses a foam having density of 150-600 kg/m3 ([0125]) comprising an ethylene/alpha olefin interpolymer comprising a hard block and a soft block (Abstract), having density of 0.87-0.95 g/cc ([0047]), 

Given the comonomer is 1-octene (molar mass 112g/mol) used in amount of 25%wt, (correspondingly 75%wt of ethylene (molar mass 28 g/mol)), therefore, the octene-1 will be used in amount of 7.6%mol, based on molar percentage.

31. As to instant claims 15-18, the multi-block copolymer of Low et al is having a formula (AB)n, wherein A represents a hard block or segment, B represents a soft block or segment, and  n is 5 or 10, or 20 or 30 or higher ([0037]); therefore, the multi-block copolymer of Low et al appears to have more than 20 blocks, or segments as well.

Obviousness Double Patenting Rejection II
32.     Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 7,557,147 in view of Low et al (US 2012/0046373).

33. The rejection is adequately set forth on pages 14-21 of an Office action mailed on September 23, 2020 and is incorporated here by reference.
34. Since no Terminal Disclaimer has been filed, the rejection is maintained.
35. As to instant claims 13-14, Low et al discloses a foam having density of 150-600 kg/m3 ([0125]) comprising an ethylene/alpha olefin interpolymer comprising a hard block and a soft block (Abstract), having density of 0.87-0.95 g/cc ([0047]), 

Given the comonomer is 1-octene (molar mass 112g/mol) used in amount of 25%wt, (correspondingly 75%wt of ethylene (molar mass 28 g/mol)), therefore, the octene-1 will be used in amount of 7.6%mol, based on molar percentage.

36. As to instant claims 15-18, the multi-block copolymer of Low et al is having a formula (AB)n, wherein A represents a hard block or segment, B represents a soft block or segment, and  n is 5 or 10, or 20 or 30 or higher ([0037]); therefore, the multi-block copolymer of Low et al appears to have more than 20 blocks, or segments as well.

Response to Arguments
37.  Applicant's arguments filed on March 23, 2021 have been fully considered, but are moot in light of discussion set forth above.

38. With respect to Applicant’s arguments regarding the rejections of claims 1-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 7,557,147 in view of Low et al (US 2012/0046373) and over 1-38 of U.S. Patent No. 7,666,918 in view of Low et al (US 2012/0046373),
It is noted that the scope of instant claims as well as of U.S. Patent No. 7,557,147, Low et al and U.S. Patent No. 7,666,918 is not limited to the specific products such as OBC D9530.00 as cited by Applicant on page 8 of Arguments. Even if the product OBC Low et al and U.S. Patent No. 7,666,918 would necessarily have the alpha-olefin content of more than 15%mol as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764